DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: In paragraph 0014 the term "agas-tight" should read "a gas-tight".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 24, 25, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesies (US 3653686 hereinafter Roesies).

In regards to claim 15, Roesies discloses;” A device for transferring a line between a retracted state and an extended state (Abstract), comprising: a line arranged in an interface region between a semitrailer train and a semitrailer, wherein the line has a first line section (Fig. 5 (54a)) and a second line section (Fig. 5 (54b)) and wherein the line is longer in the extended state than in the retracted state (Fig. 5, when the two sections are apart, their overall length is longer than when they are joined); and an envelope element via which the first line section and the second line section are connectable for transfer between the retracted state and the extended state by forming a telescopic mechanism b(Fig. 5 (68), socket (68) receives tip (58)); wherein the line comprises a gas pressure line where the first line section is guided in a gas-tight manner in the envelope element (Col. 3 lines 10-37)”
Because applicant used and/ or for the added portion of the claim, the rejection is completed.

In regards to claim 24, Roesies discloses;” The device according to claim 15, wherein the envelope element (Fig. 5 (68)) is connected via a cable element to a pivotally mounted coupling component (Fig’s. 2 and 5 (34)).”

In regards to claim 25, Roesies discloses;” The device according to claim 24, wherein the coupling component includes an outrigger (Fig. 5 (70)).

In regards to claim 27, Roesies discloses;” The device according to claim 24, wherein the envelope element is connected to the coupling component such that when the coupling component is pivoted, the first line section and the second line section are displaced translationally relative to one another (Fig’s. 2 and  5 (shown)).”

In regards to claim 28, Roesies discloses;” The device according to claim 24, the envelope element is one of a plurality of envelope elements each provided for a single line and connected to each other (Fig. 2 (shown)).”
	
In regards to claim 29, Roesies discloses;” A method for transferring the line between the retracted state and the extended state, that includes providing the device according to claim 15, and further including transferring the line between the retracted and extended states via the envelope element such that the first and second line sections are telescoped with respect to one another (Fig’s. 2 and 5, Abstract).”

Allowable Subject Matter
Claims 16-23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847